835 F.2d 871
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re William J. CURTIN, Appellant.
No. 87-1360.
United States Court of Appeals, Federal Circuit.
Nov. 17, 1987.

Before FRIEDMAN and DAVIS, Circuit Judges, and COWEN, Senior Circuit Judge.
COWEN, Senior Circuit Judge.

DECISION

1
William J. Curtin appeals from the decision of the United States Patent and Trademark Office Board of Appeals and Interferences, affirming the final rejection of all pending claims in Application Serial No. 285,938, under 35 U.S.C. Sec. 103 (1982) as obvious over the prior art.  We affirm.

OPINION

2
After consideration of each of the arguments advanced by the appellant, we conclude that he has failed to establish any error in the Board's decision.  Accordingly, we affirm the decision on the basis of the Board's opinion.